Case: 13-13185      Date Filed: 09/12/2014     Page: 1 of 11


                                                                             [PUBLISH]

                 IN THE UNITED STATES COURT OF APPEALS

                          FOR THE ELEVENTH CIRCUIT
                         _____________________________

                                  No. 13-13185
                         _____________________________

                      D.C. Docket No. LABR-0 : 12-0443 BLA

JIM WALTER RESOURCES, INC.,

                                                                             Petitioner,

                                          versus

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS,
VIOLA L. DAVIS,
o.b.o. Johnny E. Davis, deceased,

                                                                           Respondents.
                         _____________________________

                           Petition for Review of Order of
                             the Benefits Review Board
                         _____________________________

                                 (September 12, 2014)

Before JORDAN and BENAVIDES, * Circuit Judges, and RYSKAMP, ** District
Judge.



*
 Honorable Fortunato P. Benavides, Senior United States Circuit Judge for the U.S. Court of
Appeals for the Fifth Circuit, sitting by designation.
**
   Honorable Kenneth L. Ryskamp, United States District Judge for the Southern District of
Florida, sitting by designation.
             Case: 13-13185    Date Filed: 09/12/2014      Page: 2 of 11




BENAVIDES, Circuit Judge:

      Before the court is a petition for review of an award of survivor’s benefits

pursuant to the Black Lung Benefits Act, 30 U.S.C. § 901 et seq. (2012). Because

we conclude that the benefits were correctly awarded, we deny the petition.

                                BACKGROUND

      This case involves a widow whose husband had been awarded lifetime

benefits under the Black Lung Benefits Act, which affords compensatory payments

to certain miners suffering from pneumoconiosis.         Where a miner has been

awarded lifetime benefits, the surviving spouse may be entitled to those benefit

payments after the miner’s death. Id. § 922(a)(2). Following the loss of her

husband, Viola Davis applied for these survivor’s benefits in April of 1993. Her

claim was denied because she could not prove that her husband’s death had been

caused by pneumoconiosis. She reapplied in 1998 and 2000, and was again denied

benefits. These decisions were final by the end of 2006.

      In 2010, amendments to the Black Lung Benefits Act eliminated the

causation burden imposed on many claimants.             See Patient Protection and

Affordable Care Act (“the ACA”), Pub. L. No. 111-148, § 1556, 124 Stat. 119, 260

(2010). Following these amendments, Davis filed a new claim for survivor’s

benefits on April 28, 2010, arguing that she is no longer required to demonstrate

causation. The administrative law judge agreed and granted her claim.         The
                                        2
              Case: 13-13185     Date Filed: 09/12/2014     Page: 3 of 11


Review Board affirmed. The prospective benefits payor, Jim Walter Resources,

Inc. (“Petitioner”), seeks review of the decision.

                             STATUTORY CONTEXT

      Because this case turns on the applicability of recent amendments to the

Black Lung Benefits Act, the historical context may be helpful. The statutory

scheme began with the Federal Coal Mine Health and Safety Act of 1969, Pub. L.

No. 91-173, 83 Stat. 742. One of the objectives of this legislation was “to provide

benefits . . . to the surviving dependents of miners whose death was due to”

pneumoconiosis. Id. § 401, 83 Stat. at 792 (codified as amended at 30 U.S.C.

§ 901(a)). To that end, Congress provided, “In the case of death of a miner due to

pneumoconiosis or of a miner receiving benefits under this part, benefits shall be

paid to his widow . . . .” 30 U.S.C. § 922(a)(2) (1970). Congress later amended

the law, renaming the relevant statutory sections the Black Lung Benefits Act. See

Pub. L. No. 92-303, § a, 86 Stat. 150, 150 (1972).

      A surviving spouse could originally obtain benefits simply by showing that

benefits were already being paid to the miner at the time of his death. 30 U.S.C.

§ 924(e) (1970). Congress eventually emphasized this by explicitly stating that

“[i]n no case shall the eligible survivors of a miner who was determined to be

eligible to receive benefits under this title at the time of his or her death be required

to file a new claim for benefits, or otherwise revalidate the claim of such miner.”

                                           3
              Case: 13-13185    Date Filed: 09/12/2014    Page: 4 of 11


30 U.S.C. § 932(l) (1976 & Supp. II 1979).           Thus, surviving spouses were

automatically entitled to these “derivative” benefits, regardless of whether the

survivor could prove pneumoconiosis as the cause of death.

      But in 1981 Congress revisited the law, revising § 932(l) and imposing a

new causation burden on surviving dependents. See Black Lung Revenue Act of

1981, Pub. L. No. 97-119, 95 Stat. 1635. Beginning in 1982, survivors could

receive benefits only after proving that pneumoconiosis was at least a

“substantially contributing cause or factor leading to the miner’s death.” 20 C.F.R.

§ 718.205(c)(2) (1984). The rule remained in place until 2010, and it was under

this standard that Davis’s first three claims were denied, as she could not prove that

pneumoconiosis had substantially contributed to her husband’s death.

      Most recently, the Black Lung Benefits Act was amended by the ACA,

which eliminated the relevant causation requirement by reinstating 30 U.S.C.

§ 932(l) as it had existed before the 1981 amendments. See § 1556(b), 124 Stat. at

260. The ACA amendments “apply with respect to claims filed . . . after January 1,

2005, that [were] pending on or after the date of enactment of this Act,” which was

March 23, 2010. Id. § 1556(c), 124 Stat. at 260. The question raised by the

present case is whether a survivor who was denied benefits under the pre-ACA

statutory scheme can submit a subsequent claim for consideration under the

amended version of the statute. The administrative law judge and Benefits Review

                                          4
              Case: 13-13185     Date Filed: 09/12/2014   Page: 5 of 11


Board answered this question in the affirmative. We review this legal conclusion

de novo. U.S. Steel Mining Co., LLC v. Dir., OWCP, 719 F.3d 1275, 1280 (11th

Cir. 2013).

                                   DISCUSSION

      After reviewing the statutory language and the parties’ submissions, we

conclude that Davis’s claim benefits from the ACA amendments.                We find

unpersuasive Petitioner’s argument that a claim must have been pending on March

23, 2010, for the amendments to apply. That argument is belied by the text of the

statute itself, which indicates that the section affects claims “that are pending on or

after the date of enactment of this Act,” which was March 23, 2010. See §

1556(c), 124 Stat. at 260 (emphasis added). Because it was filed in April of 2010,

Davis’s claim was indeed pending “on or after” the date of enactment. The post-

ACA version of the statute therefore applies to her claim.

      Petitioner objects to such an interpretation, noting that this construction

necessarily implies that all subsequent claims filed by previously denied survivors

will benefit from the amendments. Petitioner is correct, but we find no indication

that Congress intended otherwise. See Lamie v. U.S. Trustee, 540 U.S. 526, 534

(2004) (“[W]hen the statute’s language is plain, the sole function of the courts—at

least where the disposition required by the text is not absurd—is to enforce it

according to its terms.”).

                                          5
                  Case: 13-13185       Date Filed: 09/12/2014       Page: 6 of 11


          Nor is there any merit to the argument that the amendments apply only to

first-time claims. With respect to applications filed after January, 1, 2005, we have

already rejected the assertion that the ACA amendments apply to some claims but

not others. In U.S. Steel Mining, which the parties refer to as “Starks,” this court

considered a widow’s claim for survivor’s benefits. See generally 719 F.3d 1275.

The petitioner argued that the amendment “refers to miners’ claims, not surviving

spouses’ claims.” Id. at 1279. In rejecting the argument, we explained:

          The text of § 1556(c) refutes U.S. Steel’s argument. Section 1556(c)
          applies the “amendments made by this section . . . to claims filed
          under [the benefits provisions] . . . after January 1, 2005, that are
          pending on or after” March 23, 2010. The “amendments made by this
          section” are the amendment to § 932(l) and an amendment to §
          921(c)(4), a provision that creates an evidentiary presumption that
          applies in both miners’ claims and survivors’ claims. Section 1556(c)
          does not distinguish between miners’ claims and survivors’ claims.
          The plain meaning of § 1556(c) is that anyone—miner or survivor—
          who filed a claim for benefits after January 1, 2005, that remained
          pending on March 23, 2010,1 can receive the benefit of the
          amendments.
Id. at 1285 (statutory alteration in original) (emphasis added). By the same token,

the fact that the statute does not distinguish between first-time claims and

subsequent claims suggests that a claimant like Davis can reapply and benefit from

the ACA amendments. See Marmon Coal Co. v. Dir., OWCP, 726 F.3d 387, 392

(3d Cir. 2013). Petitioner also relies on Senator Byrd’s post-enactment comments,



1
    The statute reads “on or after” March 23, 2010. See § 1556(c), 124 Stat. at 260.
                                                  6
              Case: 13-13185    Date Filed: 09/12/2014    Page: 7 of 11


but we have already held that they do “not constitute legitimate legislative history.”

U.S. Steel Mining, 719 F.3d at 1283 n.9.

      Petitioner nevertheless contends that we cannot recognize the survivor’s

application as a “claim” under ACA § 1556(c) because § 932(l) clearly indicates

that eligible survivors shall not “be required to file new claims” when they request

derivative benefits. To paraphrase the argument, Petitioner poses the question:

How can a widow’s application be a claim for the purposes of establishing a filing

date when the express language of the statute indicates that the widow is not

“required to file a new claim”?       The Starks court was also faced with this

question, and rejected the argument in this manner:

      That argument fails. Section 1556(c) applies the amended § 932(l) to
      all claims filed between January 1, 2005, and March 23, 2010. During
      that period, both miners and survivors were required to file claims to
      receive benefits. Section 1556(c) therefore applies the amended
      § 932(l) to survivors’ claims as well as miners’ claims. Just because
      the application of the amended § 932(l) to a claim operates to
      eliminate the need for that claim does not render its application
      illogical or unworkable.
719 F.3d at 1285. In other words, at the time Mrs. Starks filed her application for

derivative benefits—in April of 2006—the ACA had not yet been enacted and thus

the statutory scheme still required survivors to file “claims.” But because her

claim was filed after January 1, 2005, it benefited from the retroactive nature of the

ACA amendments, notwithstanding the fact that the same amendments also served

to eventually obviate the need for derivative claims like Mrs. Starks’s.

                                           7
             Case: 13-13185     Date Filed: 09/12/2014   Page: 8 of 11


      Returning to the case at hand, Davis’s most recent claim was filed on April

28, 2010, such that the Starks reasoning is not directly on point. By the time she

filed this application, the ACA was already in effect, ostensibly obviating the need

for a “claim.” Thus, the Starks discussion does not fully dispose of Petitioner’s

argument. Yet neither does Starks foreclose Davis’s eligibility. Starks ultimately

concluded that 932(l) merely “operates to eliminate the need for [a survivor’s]

claim.” Id. (emphasis added). We did not suggest that the ACA eliminates the

application procedure itself, or that it in any way prevents previously denied

claimants from benefiting from the ACA amendments.              As a sister circuit

observed, “Although amended § 932(l) states that a survivor is not required to file

a new claim for benefits, the conclusion petitioner draws from this language—that

the operative date for determining eligibility cannot be the date the survivor’s

claim was filed—simply does not follow.” W. Va. CWP Fund v. Stacy, 671 F.3d
378, 388–89 (4th Cir. 2011).

      Petitioner, however, further contends that Starks itself forecloses Davis’s

award. Yet the argument relies on a mischaracterization of our holding in that

case. Petitioner argues that “this Court [in Starks] rejected any interpretation that

concluded that the administrative filing required for survivor’s [sic] to receive

benefits post-ACA could be considered a ‘claim’ for purposes of the ACA.” In

support of this assertion, Petitioner points to our statement that “[i]t is true that

                                         8
               Case: 13-13185    Date Filed: 09/12/2014   Page: 9 of 11


some submission of information is required,” but “this submission must fall short

of a ‘claim’—otherwise, § 932(l) would have no effect whatsoever.” 719 F.3d at

1284.    Yet in relying on this language, Petitioner neglects the fact that we

expressly declined to rest our decision on this semantic foundation. Indeed, we

were “not persuaded by this position, which amounts to nothing more than a

proposal to change the nominal designation of the filing required of surviving

spouses.”    Id. at 1282.   So Starks does not stand for the proposition that a

survivor’s application for benefits is not a “claim” for the purposes of the ACA

amendments.

        Finally, Petitioner contends that the regulations in effect at the filing of

Davis’s 2010 claim undermine any statutory interpretation that might otherwise

allow for the award at issue here.       The argument is without merit.       Those

regulations require the denial of a subsequent claim filed more than a year after the

effective date of the previous denial “unless the claimant demonstrates that one of

the applicable conditions of entitlement . . . has changed.” 20 C.F.R. § 725.309(d)

(2010). “For purposes of this section, the applicable conditions of entitlement shall

be limited to those conditions upon which the prior denial was based.” Id. § (d)(2).

Significantly, “[a] subsequent claim filed by a [survivor] shall be denied unless the

applicable conditions of entitlement in such claim include at least one condition

unrelated to the miner’s physical condition at the time of his death.” Id. § (d)(3).

                                          9
               Case: 13-13185        Date Filed: 09/12/2014       Page: 10 of 11


Petitioner argues that Davis’s claim is subject to these rules and therefore must be

denied. Yet the regulatory language indicates otherwise. The ACA amendments

revised the application requirements, and therefore changed “one of the applicable

conditions of entitlement.” Id. § (d). Moreover, the change involved the causation

requirement, which was the very condition “upon which the prior denial was

based.” Id. § (d)(2). Therefore, as the Fourth Circuit has explained, Davis “easily

satisf[ies] 20 C.F.R. § 725.309(d)(3)’s requirement of showing a change in the

conditions of entitlement unrelated to the decedent’s physical condition.” Union

Carbide Corp. v. Richards, 721 F.3d 307, 314 (4th Cir. 2013). Because Davis

prevails under this regulation, we need not consider any argument that newer

administrative guidance provides additional support for her case.2

                                       CONCLUSION

       After reviewing Petitioner’s arguments and the relevant law, we find nothing

that precludes a new benefits claim by a survivor whose previous application was

denied under the pre-ACA version of the Black Lung Benefits Act. We therefore

hold that a survivor who filed a claim before January 1, 2005, may submit a new

claim that must be adjudicated under the post-ACA statutory provisions.




2
  In addition, we note that the Petitioner has withdrawn any argument rooted in principles of res
judicata. Although such an argument was presented to the district court, Petitioner has now
expressly abandoned that reasoning.
                                                10
            Case: 13-13185   Date Filed: 09/12/2014   Page: 11 of 11


Accordingly, the administrative law judge and Benefits Review Board correctly

awarded benefits to Viola Davis. Petition DENIED.




                                      11